Citation Nr: 1011463	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for an intestinal 
problem.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In January 2010, the Veteran appeared before the undersigned 
Acting Veterans Law Judge for a Travel Board hearing.  A 
transcript of that hearing is of record. 

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board finds that further development is in order before a 
determination can be made on the Veteran's claims.  During 
his January 2010 Travel Board hearing, the Veteran testified 
that he was injured when artillery cannons knocked him onto 
his back after firing.  The Veteran additionally stated that 
during service he began to experience stomach problems.  He 
reported that he was treated for both conditions while in 
service and that he has had back pain and stomach problems 
since service.  The Veteran additionally testified that he 
had been treated for approximately a year by Dr. Z.H. for his 
stomach condition.  Also during the Veteran's Travel Board 
hearing, the Veteran's representative noted that the Veteran 
was treated for his conditions in Camp Chaffee in Arkansas in 
1953, and that that camp later became Fort Chaffee under the 
Arkansas Army National Guard.  It is noted that previously 
the Veteran had indicated that he had received treatment at 
Fort Lewis in Washington State, but is now clearly asserting 
that treatment was at Fort Chaffee.  The Veteran's 
representative asserted that further attempts should be made 
by the RO to determine whether Fort Chaffee still had records 
relating to the Veteran's claimed back and stomach 
conditions.  

The Board notes that, in February 2008, the RO requested the 
Veteran's service treatment records from the Personnel 
Information Exchange System (PIES).  In April 2008, however, 
PIES responded that the Veteran's records were unavailable, 
presumably as they had been lost in a fire in 1973.  As part 
of its duty to assist, VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  Thus, the RO 
should make additional attempts to secure the Veteran's 
service treatment records to include a request for the 
Veteran's records from Fort Chaffee.  

Additionally, the Board notes that the Veteran's claims file 
also contains reports which indicate that the Veteran is 
currently the recipient of Social Security Administration 
(SSA) disability benefits.  The Veteran's Social Security 
records have not been associated with the claims folder.  
When the VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the RO is to make all necessary 
attempts to obtain these records.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  

Finally, the Veteran's claims file contains a letter from Dr. 
Z.H. which mentions that the Veteran received treatment for 
his digestive complaints.  As part of its duty to assist, VA 
must make reasonable efforts to obtain records from private 
medical care providers.  38 C.F.R. § 3.159(c)(1).  As the 
Veteran's claims are being remanded, additional attempts to 
recover treatment notes from Dr. Z.H. should be made provided 
that the Veteran cooperates with VA in obtaining such 
records.  38 C.F.R. § 3.159(c)(1)(i).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his back and 
stomach conditions, to include Dr. Z.H.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and those records not already 
associated with the claims file should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2. The RO should undertake all necessary 
steps to obtain the Veteran's complete 
service treatment records, to include 
requests from Fort Chaffee and from the 
National Military Personnel Records 
Center.  All attempts to obtain these 
records should be documented.  If the 
records are missing or are otherwise 
unavailable, this fact should also be 
documented.

3.  The RO is to undertake appropriate 
efforts to obtain and associate with the 
claims file a complete copy of the 
Veteran's SSA disability determination as 
well as all associated medical records.



4.  After completion of the above, and any 
additional development deemed necessary, 
to include VA examinations if appropriate, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

